Citation Nr: 0721022	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical and thoracolumbar spine.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1994 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that assigned a 20 percent disability evaluation for 
residuals of a left knee injury, after granting service 
connection for the same, and that denied service connection 
for disability of the cervical and thoracolumbar spine. 

The issue of entitlement to service connection for disability 
of the cervical and thoracolumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The residuals of the veteran's left knee injury is productive 
of not more than moderate impairment; and, while there is 
some evidence of loss of range of motion, there is no X-ray 
evidence of arthritis.




CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's August 2004 notice letter informed the veteran that he 
could provide evidence to support his claim or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

While the veteran was never provided a notification letter 
outlining the criteria for establishing an increased rating 
or effective dates, the Board notes that the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
for the claimed disability and assigned a disability 
evaluation and initial effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Moreover, the veteran was provided notice of the regulations 
for evaluating his left knee disability in the April 2005 
statement of the case, and he has not otherwise argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Finally, 
as the claim for an increased rating has been denied, any 
question as to the effective date is moot.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records from the 
Northern Indiana VA Healthcare System (VAHCS) and Pain 
Centers Nationwide are also of record.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The veteran was 
afforded VA examinations September 2004 and April 2005 in 
order to assess the severity of his left knee disability.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for increased evaluations of above referenced 
disabilities originated from the RO decision that granted 
service connection for those disabilities.  The claim 
therefore stem from the initial rating assigned to those 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

The veteran was granted service connection for the residuals 
of a left knee injury in November 2004.  A 20 percent 
disability evaluation was assigned under Diagnostic Code 
5257.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.

When he was examined in September 2004, the veteran's left 
knee was stable to valgus and varus forces at neutral and 30 
degrees of flexion.  The left knee was not stable, however, 
to anterior and posterior forces at 30 degrees and 90 degrees 
of flexion.  He also had approximately one-half inch of 
movement on Lachman's test and positive anterior and 
posterior drawer test.  The findings of the September 2004 
examination represented the worse symptoms of the veteran's 
left knee disability during the claims period.  When he was 
examined in April 2005, the cruciate and collateral ligaments 
were stable.  External rotation was negative.  External 
torsion elicited some complaint medially.  Internal torsion 
elicited some complaint laterally.  The veteran's overall 
functional impairment was described as being between "slight 
and moderate."  A July 2005 VA outpatient note described him 
as having a "slight" left anterior drawer.  The foregoing 
evidence does not support the finding of severe recurrent 
subluxation or lateral instability.  A rating in excess of 20 
percent is therefore not warranted.

The Board also finds that the limitation of motion caused by 
the veteran's left knee is not so significant as to warrant a 
higher (30 percent) disability rating.  At his most recent 
April 2005 VA examination, range of motion of the left knee 
was from zero to 120 degrees.  There was slight pain at 
terminal flexion.  There was no change of range of motion 
with repetition.  There was no weakness or fatigability.  He 
had an antalgic gait on the left.  When he was examined in 
September 2004, active flexion of the veteran's left knee was 
to 132 degrees.  The left knee showed 8 degrees of active 
extension and 12 degrees of passive extension.  There was no 
effusion, erythema, or crepitus.

In view of the foregoing evidence, to include a review of VA 
treatment records, the Board finds that the veteran is not 
entitled to a 30 percent disability rating under Diagnostic 
Code 5260 since leg flexion has not been shown to be limited 
to 15 degrees or less.  Similarly, the veteran is not 
entitled to a higher (30 percent) evaluation under Diagnostic 
Code 5261 since leg extension has not been shown to be 
limited to 20 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261.

The Board also notes that the veteran has reported pain on 
use and lack of endurance of his left knee, and that that 
pain results in increased functional impairment of the knee.  
These complaints have been duly considered as a basis for an 
increased evaluation.  The April 2005 VA examination took the 
veteran's complaints of pain into account when assessing his 
range of motion.  The examiner specifically indicated range 
of motion was not limited by weakness or fatigability with 
repetitive motion.  Incoordination was noted to only result 
in an antalgic gait.  He described the veteran's overall 
level of functional impairment to be between slight and 
moderate.  In other words, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating higher 
than 20 percent for the veteran's left knee disability.

Recognition is given to the fact that the VA Office of 
General Counsel (OGC) has determined that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).  The VA OGC concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

Here, there is no evidence that the veteran has arthritis of 
the left knee.  X-rays taken in September 2004 showed only 
"minimally prominent tibial spines" of both knees.  No 
other localizing signs of bone or soft tissue abnormality 
could be observed.  A July 2005 VA outpatient report 
indicated that a recent MRI of the left knee had only shown 
"suprapatellar effusion."  Ligaments were intact.  The 
diagnosis was chronic knee pain, probably chondromalacia of 
the patella.  Thus, given that arthritis based on x-ray 
findings has not been shown, the assignment of separate 
compensable evaluations in accordance with VAOPGCPREC 23-97 
is not for application.

The VA OGC also issued VAOPGCPREC 9-2004, which found that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  However, as discussed above, knee flexion and 
extension was essentially full on the veteran's most recent 
examination.  Further, while the September 2004 VA 
examination showed a compensable loss of extension, a 
separate compensable evaluation for loss of flexion, which 
necessitates extension limited to 45 degrees, is not 
warranted.  To assign two, separate compensable ratings for 
each knee solely based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

Accordingly, the Board concludes that an initial disability 
evaluation in excess of 20 percent for residuals of a left 
knee injury is not warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of a left knee injury is denied.


REMAND

Additional development is required with respect to the 
veteran's claim for service connection for disability of the 
cervical and thoracolumbar spine.  Specifically, there is 
conflicting evidence as to whether the veteran suffers from a 
chronic disability of the lumbar and cervical spine and, if 
so, whether such disability is related to his active service.  
In August 2004, M.R. Jennings, M.D., reported that he had 
examined the veteran and diagnosed him as having lumbar 
intervertebral disc without myelopathy, lumbar or lumbosacral 
intervertebral disc, sciatica, lumbosacral plexopathy nerve 
injury, and low back pain.  

Similarly, in a report dated in February 2005, P.A. Pannozzo, 
M.D., diagnosed the veteran as having facet capsulitis at C4-
5, T8-9, T9-10, and T12-L1, with associated injuries at T4-5 
and T5-6.  He noted that there was no evidence of disc 
derangement, but that recent x-rays revealed marked 
subluxations at L5-S1 and left L4-5.  He found that that the 
cause of the veteran's spine problems was most likely due to 
injuries that he suffered in service including paratrooping 
with a heavy load, falls with a heavy load, and/or other 
impacts.

Also of record is the report of an April 2005 VA examination.  
Following a physical examination, which did not include x-ray 
studies, the veteran was diagnosed as having mild scoliosis.  
The examiner believed it was "less likely" that the 
veteran's back pain was caused or related to his military 
service.  No rationale was provided.  Further, although he 
indicated that he had reviewed the claims folder, the Board 
notes that the examiner's finding that the veteran had not 
sought any treatment for his back disorder in the past year 
to be inconsistent with the evidence of record.

In view of the forgoing, the Board finds that another VA 
orthopedic examination is necessary.  38 C.F.R. § 3.159.  
Further, as there is some indication of current treatment for 
his spine disabilities through the Northern Indiana VAHCS, 
any recent treatment records for his disability of the 
cervical and thoracolumbar spine should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his cervical and/or 
thoracolumbar disability since service 
discharge.  Arrangements should be made to 
obtain these records.  Request the 
veteran's complete treatment records from 
the Northern Indiana VAHCS and Drs. 
Pannozzo and Jennings.  Any negative 
development should be properly annotated 
in the record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current disability of the 
cervical and/or thoracolumbar spine.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disability of the spine had its 
onset during active service or is related 
to any in-service injury or trauma, to 
include activities related to the 
veteran's service as a paratrooper.  

If found, the examiner should state 
whether scoliosis is congenital, and if 
so, whether it is a disease, as opposed to 
a defect.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claims remain adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


